DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 28-29: “obstructive breathing events from non-obstructive breathing events” should be changed to “the obstructive breathing events from the non-obstructive breathing events”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1, lines 31-32: “at least one of an apnea and a hypopnea” was changed to “said at least one apnea or hypopnea”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1, line 35: “an obstructive apnea” was changed to “said obstructive sleep apnea”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1, lines 37-38: “an obstructive breathing disorder” was changed to “the obstructive breathing disorder”. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Claim 13, lines 1-2: “central apnea” was changed to “the central apnea”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Claim 14, line 27: “obstructive breathing events from non-obstructive breathing events” was changed to “the obstructive breathing events from the non-obstructive breathing events”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Claim 14, line 29: “at least one of an apnea and a hypopnea” was changed to “said at least one apnea or hypopnea”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Claim 14, line 32: “an obstructive apnea” was changed to “said obstructive sleep apnea”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Claim 14, lines 34: “an obstructive breathing disorder” was changed to “the obstructive breathing disorder”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19, lines 31-32: “obstructive breathing events from non-obstructive breathing events” was changed to “the obstructive breathing events from the non-obstructive breathing events”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19, lines 34-35: “at least one of an apnea and a hypopnea” was changed to “said at least one apnea or hypopnea”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19, line 38: “an obstructive apnea” was changed to “said obstructive sleep apnea”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19, lines 40-41: “an obstructive breathing disorder” was changed to “the obstructive breathing disorder”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites the limitation "the upper airway" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted “the upper airway” as “an upper airway”.
Claims 2-9 and 11-13 are rejected due to their dependence on claim 1. 
Claim 14  recites the limitation "the upper airway" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted “the upper airway” as “an upper airway”.
Claims 15-18 are rejected due to their dependence on claim 14.
Claim 19  recites the limitation "the upper airway" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted “the upper airway” as “an upper airway”.
Claims 20 is rejected due to its dependence on claim 19.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a computer-implemented method, automatically implemented by one or more processors of a computing device, for automatically characterizing recorded breath sounds acquired from a candidate while sleeping, as potentially indicative of an obstructive breathing disorder, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a generic apparatus or device  for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations:
[A1] a computer-implemented method, … for automatically characterizing recorded breath sounds acquired from a candidate while sleeping, as potentially indicative of an obstructive breathing disorder; [B1] the method comprising: receiving,… the recorded breath sounds of the upper airway of the candidate; [C1] automatically identifying inspiration and expiration phases of said recorded breath sounds; [D1] automatically identifying,… periodic breath sound segments and aperiodic breath sound segments from the recorded breath sounds; [E1] automatically identifying at least one apnea or hypopnea from the expiration phases of the recorded breath sounds; [F1] based on the identified apnea or hypopnea, automatically selecting one or more of said aperiodic breath sound segments so to encompass corresponding ones of said at least one apnea or hypopnea, and to classify the said at least one apnea or hypopnea as being associated with a central sleep apnea versus an obstructive sleep apnea [G1] extracting from the identified periodic breath sound segments,… one or more periodic breath sound characteristics; [H1] evaluating, … the extracted periodic breath sound characteristics against one or more corresponding periodic breath sound classification criteria predetermined to distinguish obstructive breathing events from non-obstructive breathing events; [I1] extracting from inspiration phase of the selected aperiodic breath sound segments,… one or more aperiodic breath sound characteristics comprising one or more upper airway narrowing characteristics; [J1] evaluating,… the extracted aperiodic breath sound characteristics against one or more corresponding aperiodic breath sound classification criteria predetermined to distinguish obstructive breathing events from non-obstructive breathing events; [K1] identifying… a time-domain breath sound amplitude profile segment of the recorded breath sounds encompassing at least one of an apnea and a hypopnea; [L1] evaluating… the time-domain breath sound amplitude profile segment against one or more preset time-domain sound amplitude profile criteria set to recognize a profile pattern indicative of an obstructive apnea; [M1] combining,… results of the three evaluating steps to provide an indication as to whether the candidate likely suffers from an obstructive breathing disorder, and outputting the indication… These elements [A1]-[M1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] one or more processors of a computing device; [B2] display device.
These elements [A2]-[B2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-9 and 11-13 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm).
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 14 is directed to a non-transitory computer-readable medium comprising instructions stored thereon for implementation by one or more processors of a computing system to automatically characterize recorded breath sounds acquired from a candidate while sleeping as potentially indicative of an obstructive breathing disorder, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 14 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 14 is as follows:
Step 1: Claim 14 is drawn to a generic apparatus or device for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 14 recites an abstract idea. In particular, claim 14 recites the following limitations:
[A1] non-transitory computer-readable medium comprising instructions stored thereon for implementation…to automatically characterize recorded breath sounds acquired from a candidate while sleeping as potentially indicative of an obstructive breathing disorder; [B1] receiving the recorded breath sounds of the upper airway of the candidate; [C1] automatically identifying inspiration and expiration phases of said recorded breath sounds; [D1] automatically identifying periodic breath sound segments and aperiodic breath sound segments from the recorded breath sounds; [E1] automatically identifying at least one apnea or hypopnea from the expiration phases of the recorded breath sounds; [F1] based on the identified apnea or hypopnea, automatically selecting one or more of said aperiodic breath sound segments so to encompass corresponding ones of said at least one apnea or hypopnea, and to classify the said at least one apnea or hypopnea as being associated with a central sleep apnea versus an obstructive sleep apnea [G1] extracting from the identified periodic breath sound segments one or more periodic breath sound characteristics; [H1] evaluating said extracted periodic breath sound characteristics against one or more corresponding periodic breath sound classification criteria predetermined to distinguish obstructive breathing events from non-obstructive breathing events; [I1] extracting from inspiration phase of the selected aperiodic breath sound segments one or more aperiodic breath sound characteristics comprising one or more upper airway narrowing characteristics; [J1] evaluating said extracted aperiodic breath sound characteristics against one or more corresponding aperiodic breath sound classification criteria predetermined to distinguish obstructive breathing events from non-obstructive breathing events; [K1] identifying a time-domain breath sound amplitude profile segment of the recorded breath sounds encompassing at least one of an apnea and a hypopnea; [L1] evaluating said time-domain breath sound amplitude profile segment against one or more preset time-domain sound amplitude profile criteria set to recognize a profile pattern indicative of an obstructive apnea; [M1] combining results of the three evaluating steps to provide an indication as to whether the candidate likely suffers from an obstructive breathing disorder, and outputting said indication… These elements [A1]-[M1] of claim 14 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 14 recites the following limitations that are beyond the judicial exception: [A2] one or more processors of a computing system; [B2] a display device
These elements [A2]-[B2] of claim 14 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Step 2B: Claim 14 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 15-18 depend from claim 14, and recite the same abstract idea as claim 14. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm).
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 19 is directed to a system for automatically characterizing recorded breath sounds acquired from a candidate while sleeping as potentially indicative of an obstructive breathing disorder, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 19 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 19 is as follows:
Step 1: Claim 19 is drawn to a generic apparatus or device for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 19 recites an abstract idea. In particular, claim 19 recites the following limitations:
[A1] a system for automatically characterizing recorded breath sounds acquired from a candidate while sleeping as potentially indicative of an obstructive breathing disorder; [B1] instructions accessible and executable to operate on said recorded breath sounds to: receive the recorded breath sounds of the upper airway of the candidate; [C1] automatically identify inspiration and expiration phases of said recorded breath sounds; [D1] automatically identify periodic breath sound segments and aperiodic breath sound segments from said recorded breath sounds; [E1] automatically identify at least one apnea or hypopnea from the expiration phases of the recorded breath sounds; [F1] based on the identified apnea or hypopnea, automatically select one or more of said aperiodic breath sound segments so to encompass corresponding ones of said at least one apnea or hypopnea, and to classify the said at least one apnea or hypopnea as being associated with a central sleep apnea versus an obstructive sleep apnea [G1] extract from said identified periodic breath sound segments one or more periodic breath sound characteristics; [H1] evaluate said extracted periodic breath sound characteristics against one or more corresponding periodic breath sound classification criteria predetermined to distinguish obstructive breathing events from non-obstructive breathing events; [I1] extract from inspiration phase of the selected aperiodic breath sound segments one or more aperiodic breath sound characteristics comprising one or more upper airway narrowing characteristics; [J1] evaluate said extracted aperiodic breath sound characteristics against one or more corresponding aperiodic breath sound classification criteria predetermined to distinguish obstructive breathing events from non-obstructive breathing events; [K1] identifying a time-domain breath sound amplitude profile segment of the recorded breath sounds encompassing at least one of an apnea and a hypopnea; [L1] evaluating said time-domain breath sound amplitude profile segment against one or more preset time-domain sound amplitude profile criteria set to recognize a profile pattern indicative of an obstructive apnea; [M1] combine results of the three of said evaluating steps to provide an indication as to whether the candidate likely suffers from an obstructive breathing disorder, and output said indication These elements [A1]-[M1] of claim 19 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 19 recites the following limitations that are beyond the judicial exception: [A2] one or more processors; [B1] display device.
These elements [A2]-[B2] of claim 19 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Step 2B: Claim 19 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim 20 depends from claim 19, and recites the same abstract idea as claim 19. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exception:
Claim 20 recites a face mask having a microphone mounted thereon.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by:
Saieva (U.S. Pat. No. 6412485) (at col. 3 lines 59-62), Bauer et al. (U.S. Pat. No. 5138666) (at abstract), and Holloway (U.S. Pat. No. 3540442) (at col. 1, lines 8-12) each disclose or recite wherein face masks with microphones are well known or conventional in the art.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ID) note the well- understood, routine and conventional nature of such additional elements as those claimed. See option Ill. A. 2. in the Berkheimer memorandum.
Each of these claim limitations do not integrate the exception into a practical application. In particular, the elements are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Prior Art
Claims 1-9 and 11-20 are allowable over the prior art of record. With regard to claims 1, 14, and 19, the closest prior art of record in Abeyratne et al. (U.S. Pub. No. 2012/0004749) (previously cited) in view of  Doelling et al. (U.S. Pub. No. 2011/0295083)(previously cited) and Sowelam et al. (U.S. Pub. No. 2007/0239055) (previously cited) teaches a method for identifying and analyzing specific breath sounds of a user, however the prior art fails to disclose “identifying, by the at least one processor, a time-domain breath sound amplitude profile segment of the recorded breath sounds encompassing at least one of an apnea and a hypopnea; evaluating, by the at least one processor, the time-domain breath sound amplitude profile segment against one or more preset time-domain sound amplitude profile criteria set to recognize a profile pattern indicative of an obstructive apnea; combining, by the at least one processor, results of the three evaluating steps to provide an indication as to whether the candidate likely suffers from an obstructive breathing disorder”, in combination with the other claimed elements. Specifically, the combination does teach taking a time-domain breath sound amplitude profile segment of an apnea or hypopnea, comparing it with a time-domain sound amplitude profile criteria indicative of obstructive apnea and combining the results with the other identification steps to determine an obstructive breathing disorder.
Response to Amendment
Applicant amended claims 1, 11-12, 14, and 19 in the response filed 07/12/2022. 
Applicant canceled claim 10 in the response filed 07/12/2022.
Response to Arguments
Applicant’s arguments and Amendments, see pages 2-30, filed 07/12/2022, with respect to the 103 rejections of claims 1-9 and 11-20 have been fully considered and are persuasive.  The 103 rejections of claims 1-9 and 11-20 have been withdrawn.
Applicant's arguments filed 07/12/2022 with regard to the 101 rejection of record have been fully considered but they are not persuasive. Applicant argues that the claims are directed to systems, methods, and computer readable media for processing recorded breath sounds that are too complicated and could not be performed in the human mind and thus are not ineligible mental process abstract ideas. However, this argument is not persuasive, as the step of identifying a time-domain breath sound amplitude profile could be interpreted as simply picking out a peak or two from a time-domain signal which could easily be performed in the human mind. Additionally, the evaluating step could be interpreted as or encompass simply comparing the values to a threshold or other value which also would not be too complex to be performed by the human mind. Additionally, Applicant’s arguments that the statistical and numerical analysis are too complex due to a sampled data set size are not applicable or are moot as the details being argued are not actually in the claim. Applicant would need to claim the process of sampling in the manner argued to give this argument any weight.
Furthermore, Applicant’s examples provided are not applicable to the claims at hand because they do not rely on any particular transformations, simulations using an analog circuit, etc. of the exampled cases that the court considered in finding that the exampled claims were not directed to a mental process because they could not be practically performed in the human mind.
Additionally,  Applicant argues that the use of a display overcomes the 101 rejection as a human mind cannot output an indication using a display device. However, this argument is not persuasive as the inclusion of a display is extra-solution activity, as well as generic computer structure, that does not integrate the abstract idea into a practical application.
Lastly, the Applicant argues that the claimed invention improves the functioning of a computer so as to integrate the abstract idea into a practical application. However, this argument is not persuasive as the claimed elements are simply a software application of a generic computer to perform a particular process, there is no evidence that any improvement is made to the computer or processor itself. It is clear that the claimed process simply uses the computer as a tool to perform the method without making improvements to the underlying performance of the computer or processor. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792